Citation Nr: 0737666	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder. 

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971, from March 1972 to December 1973, and from December 
1973 to December 1977, including honorable combat service in 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran 
service connection for post-traumatic stress disorder with a 
10 percent disability rating, effective February 27, 2004.  
In March 2006, the RO increased the veteran's rating for 
service-connected post-traumatic stress disorder from 10 
percent to 30 percent, effective February 27, 2004.  

A Travel Board hearing was held in September 2007 and a 
transcript of the hearing is associated with the veteran's 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment, with deficiencies in most areas, due to post-
traumatic stress disorder.


CONCLUSION OF LAW

Criteria for a 70 percent rating for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006 and May 2006.  Although there was no subsequent 
adjudication following the March 2006 and May 2006 notices, 
the veteran is not prejudiced as service connection was 
granted and the veteran was given notice in compliance with 
Dingess before his September 2007 Travel Board hearing at the 
Los Angeles RO.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2004 notice was given prior to 
the appealed AOJ decision, dated in August 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In September 2007, the veteran 
appeared and testified at a Travel Board hearing.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Therefore, the Board now turns to 
the merits of the veteran's claim.  

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected post-traumatic stress disorder.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Prior to the filing of his claim, the veteran had not sought 
treatment for post-traumatic stress disorder or its related 
symptoms.  There are no service medical records evidencing 
treatment for any psychiatric disorders.  

In July 2004, the veteran underwent a VA psychiatric 
examination.  He was diagnosed as having Axis I post-
traumatic stress disorder and alcohol dependence.  He was 
assessed a Global Assessment Functioning (GAF) of 50 for his 
post-traumatic stress disorder.  The psychiatrist made this 
assessment upon the symptoms as related by the veteran.  
These symptoms included, the veteran's daily preoccupations 
and perceptions of Vietnam, dreams and flashbacks, 
disorientation upon awakening, severe nightmares, and the 
effect of exposure to certain smells and objects (i.e., 
helicopters and war movies).  The veteran was prone to angry 
outbursts, hypervigilance, and severe exaggerated startle 
responses to sudden noises.  The veteran avoided all contact 
with others who had been in Vietnam, as well as all 
activities he associated with his service in Vietnam.  At the 
examination, the veteran advised that he had thought about 
suicide, but never attempted it. Further, he reported that 
when he becomes depressed, his hygiene would become very 
poor.  

After the August 2004 rating decision, the veteran's treating 
psychologist submitted a letter to VA advising that the 
initial 10 percent rating for the veteran's post-traumatic 
stress disorder was inadequate.  He noted that the veteran 
had trouble securing and keeping employment and had 
difficulty with authority.  The psychologist further noted 
that the veteran had no close friends and three failed 
marriages.  The veteran mentioned that he did not participate 
in activities that he once enjoyed.  

In December 2004, the veteran's former spouse issued a 
statement regarding the veteran's symptoms of post-traumatic 
stress disorder since his discharge from service.  The former 
spouse recalled the veteran being very reluctant to discuss 
what he saw and did in Vietnam.  When he returned from 
Vietnam, she noticed that he came back changed and very 
troubled.  She recalled walking on eggshells when he was 
around because his mood was inconsistent.  Additionally, she 
noted that he became violent and physically abusive with her.  
The veteran then began to reveal some of the experiences he 
had while in Vietnam.  His former spouse indicated that the 
veteran would not be able to work any productive job due to 
his post-traumatic stress disorder and that he was ashamed to 
reveal what occurred and how it has affected him.  She listed 
symptoms that he experienced since he left service, 
including, memory loss, blackouts, sentence repetition, 
paranoia, alcoholism, survivor's guilt, startling easily and 
experiencing feelings of shame.

Treatment records from January 2005 to March 2006 reflect GAF 
scores ranging from 35 to 50 for the veteran's post-traumatic 
stress disorder.  Also, in a March 2006 VA treatment note, 
the veteran expressed having suicidal ideations.  He admitted 
to not having a plan to do so, but had thought about it, 
especially in the two months preceding this treatment.  No 
opinion was expressed as to the severity of the veteran's 
symptoms of post-traumatic stress disorder.  

In March 2006, the RO increased the veteran's rating from 10 
percent to 30 percent for his service-connected post-
traumatic stress disorder.

In September 2007, the veteran's treating psychologist again 
submitted a letter on his behalf noting that the veteran 
appeared more disabled than reflected in the 30 percent 
rating he was assigned.  In making this assertion, the 
psychologist relied upon the veteran's report that he had 
difficulty sleeping and staying asleep, he was anxious, he 
had poor stress management skills, mood swings, and anxiety.  
He reported "intrusive memories of combat" and "intrusive 
thoughts [of] his combat actions."  Further, the veteran 
experienced survivor's guilt and agoraphobia.  The 
psychologist noted that the veteran's distrust for authority 
figures and his history of being opinionated caused him to 
have vocational problems.  He opined that the veteran's 
vocational problems "appear to have originated" from his 
military service.  

In September 2007, the veteran, and his former spouse, 
credibly testified at a Travel Board hearing held at the Los 
Angeles RO.  The veteran testified that although he cannot 
recall all of his past jobs, he has worked many different 
jobs over the years.  He identified his work history as 
"[n]ot very good," and has been unemployed since 2004.  He 
testified to quitting jobs more than being fired from them as 
he had difficulty taking orders from authority figures.  The 
veteran noted that he did not have friends and did not 
socialize with others.  When asked by his representative 
whether he ever had suicidal thoughts, the veteran replied, 
"[s]ure.  That's the easiest way out you know."  The 
veteran testified that he believes his post-traumatic stress 
disorder symptoms have worsened since his 30 percent 
evaluation.  

The veteran's former spouse also testified at the hearing.  
She noted life with the veteran was like a "roller 
coaster."  She recalled the veteran's difficulty in talking 
about the war and his waves of emotion when he watched movies 
about Vietnam.  The veteran has told her often about how life 
would be easier for everyone if he was no longer around.  At 
times, she witnessed the veteran with a gun in his hand and 
had to take it away from him.  She further testified that if 
she unintentionally snuck up on the veteran, he would swing 
at her because he is so reactive.  She advised that the 
veteran pushes everyone close to him away, save herself and 
his aunt.  He does so because he is paranoid that everyone is 
out to get him-especially those in positions of authority.  
She also noted that the veteran is reluctant to seek medical 
treatment and in the past, has dug out his own abscessed 
teeth.  She further advised that although the veteran reports 
his hygiene as "ok," she maintained that there are times 
when he would wear the same clothes for a week straight.  

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of this combat veteran, the Board 
finds that criteria for assignment of a 70 percent rating are 
met because he has deficiencies in most areas of his life due 
to symptoms related to his service-connected psychiatric 
disorder.  These deficiencies are confirmed by the credible 
testimony of the veteran and his former spouse and by the 
letter submitted by his VA psychologist.  A higher rating of 
100 percent is not for assignment because the veteran does 
not have total occupational and/or social impairment as 
evidenced by his ability to continue working odd jobs for his 
aunt and maintain two meaningful relationships.






ORDER

A rating of 70 percent for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


